Administrative Directive
T1 Five previous Administrative Directives have been issued by this court regarding a uniform numbering system, case types/prefixes and/or cover sheets for the district courts. Each of these directives (No. 68-1, 89-1, 89-7, 92-06 and 99-87) is amended as it relates to the subject matter of this new directive.
12 Effective January 1, 2010, all district courts shall adopt a uniform case numbering system. All cases shall bear a case prefix, then a hyphen and then all four digits of the calendar year, which shall be followed by a hyphen and the number of the case. Cases shall be consecutively numbered within a calendar year.
13 Beginning January 1, 2010, and on each January 1 thereafter, the four digits of the calendar year designation shall be changed and the consecutive case number shall begin again with number 1. Case numbers must be assigned by the District Court Clerks to ensure that the cases remain in sequence.
T4 Effective January 1, 2010, each court shall adopt and exclusively use the case types/prefixes set forth on attached Exhibit "A" which is incorporated herein by reference. If other case types/prefixes are needed in the future for the orderly filing of cases, the Administrative Director of the Courts may present recommended changes or new case types/prefixes to the Chief Justice for approval.
T5 Effective January 1, 2010, each district court shall adopt and use the attached civil and criminal cover sheets. These cover sheets shall accompany each party's initial filing in a case.
*795T6 The new cover sheets are not to be filed, nor made a part of the case. The clerk of the court shall destroy each cover sheet within thirty days.
T7 CONCUR: EDMONDSON, C.J., TAYLOR, V.C.J., WATT, WINCHESTER, COLBERT, REIF, JJ.
18 CONCURS IN PART; DISSENTS IN , PART: KAUGER, J.
19 NOT VOTING: HARGRAVE, OPALA, JJ.
Exhibit "A"
Index
I. Civil Proceedings
hol: . II. Criminal Proceedings
III. Family and Domestic Proceedings
IV. Juvenile Proceedings
V. Licenses
VI. Miscellaneous Filings
VIL Probate and Trust Proceedings
Civil Proceedings
Case Prefix Description
AO Civil Administrative
CJ Civil Cases in which the relief sought exceeds $10,000
CS Civil Cases seeking money damages in which the relief gigggwoes not exceed
CV Miscellaneous Civil Cases
GJ Grand Jury or Multicounty Grand Cases
|_ SC Small Claims Cases in which the monetary relief is less than $6,000
TL Tax Liens
Criminal Proceedings
Case Prefix Description
AM Anna McBride Act-Mental Health Court
CA Cost Administration
CF gigglérelginFelony gs
CM Criminal Misdemeanor Proceedings
CPC Criminal Probable Cause
DC Drug Court
DTR Tickets
MI Criminal Miscellaneous Proceedings
NF Criminal Proceedings-Not Filed
SW Search Warrants
TR Traffic Tickets
WL Wildlife
Family and Domestic Proceedings
Case Prefix Description
Artificial Insemination
FA Adoption Proceedings
FD Family and Domestic Proceedings
FI Income Assignment Proceedings
FMI Family and Domestic Miscellaneous Proceedings
FP Paternity Proceedings
FR Reciprocal Child Support Cases
Juvenile Proceedings
Case Prefix Description
JD Juvenile Deprived Proceedings
JDH Juvenile Deprived Show Cause Hearings
JDHT Juvenile Mental Health
JDL Juvenile Delinquency Proceedings
*796JDLH Juvenile Delinquency Show Cause Hearings
JMI Juvenile Miscellaneous
JS Juvenile in Need of Supervision Proceedings
JT Juvenile in Need of Treatment Proceedings
Licenses
Case Prefix Description
BL Bondsman License
BV Beverage License
CO Closing Out Sale
FS Foreign Process Server
MC Ministers Credentials
ML Marriage License
PP Passports
PH Pool Hall
PS Process Server
PSS Process Server/State-wide
TM Transient Merchants
License
Miscellaneous Filings
Case Prefix Description
CP Criminal Property Proceedings
MH Mental Health
MR Miscellaneous Receipts
MRC Miscellaneous Receipts-Criminal
MRCV Miscellaneous Receipts-Civil Cases
MRFD Miscellaneous Receipts-Family Domestic
MRPB Miscellaneous Receipts-Probate
MRSC Miscellaneous Receipts-Small Claims
SD Surface Damage
WH Writs of Habeas Corpus
PO Protective Orders
Probate and Trust Proceedings
Case Prefix Description
FB Full Blood Filings
PB Probate Proceedings
PC Conservatorship
PG Guardianships
PMI Probate Miscellaneous Proceedings
PT Trust Proceedings
WIL Filing of Wills
*797Exhibit B
[[Image here]]
*798Exhibit B
[[Image here]]